DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawings filed 11/30/21 are approved and have been entered.

Specification
The amendment to the specification filed 11/30/21 has been entered.

Claim Objections
Claims 1-3, 5-10, 13, 16, 17, and 19-26 are objected to because of the following informalities:  
In claim 1, it is not clear what element is determining the thermal characteristics of the material sample, as recited in the last two lines (e.g., is the heating patch determining the thermal characteristics?).
In claim 3, “,” should be deleted from line 2.
In claim 8, it is not clear what element is determining the thermal characteristics of the material sample, as recited in line 9 (e.g., is the heating patch determining the thermal characteristics?).
In claim 9, “,” should be deleted from line 3.
In claim 10, “,” should be deleted from line 3.

In claim 19, “measuring” should be changed to --measure-- in line 6.
Claims 2, 5-7, 13, 17, and 20-26 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 5-10, 13, 16, 17, and 19-26 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A sensor for use in determining thermal characteristics of a material sample, the sensor comprising a heating patch comprising a closely spaced spiral electrical trace with adjacent spiral sections spaced apart by less than 75 μm which when heated act as a circular heat source; and when determining thermal characteristics of the material sample (claim 1).
A measurement system for determining thermal characteristics of a material sample, the measurement system comprising a memory storing instructions, which when executed by the processor configure the measurement system to determine an average temperature of the heated area using the measured voltage; and determine thermal characteristics of the material sample using the average temperature (claim 8).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing a heater as a temperature sensor, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/17/22